                                                              Judge: Christopher M. Alston
                                                              Chapter: 13
    1                                                         Hearing Date: July 11, 2019
                                                              Hearing Time: 9:30 am
    2                                                         Hearing Location: Judge Alston's Courtroom
                                                                                  700 Stewart St #7206
    3                                                                             Seattle,WA 98101-8101
    4
                                                              Response Date: July 04, 2019
    5
                               IN THE UNITED STATES BANKRUPTCY COURT
    6                    FOR THE WESTERN DISTRICT OF WASHINGTON AT SEATTLE

    7    In Re:                                               IN CHAPTER 13 PROCEEDING
                                                              NO. 19-11173
    8    TERRI ANN HOEFS,
                                                              NOTICE OF TRUSTEE'S MOTION TO DISMISS
    9                                                         CASE AND HEARING
                                        Debtor.
    10
             PLEASE TAKE NOTICE that the Chapter 13 Trustee's Motion to Dismiss Case IS SET FOR HEARING as
    11

    12   follows:

    13
                            Judge: Christopher M. Alston
    14                      Place: Judge Alston's Courtroom
                                    700 Stewart St #7206
    15
                                    Seattle,WA 98101-8101
    16
                            Date: July 11, 2019
    17
                            Time: 9:30 am
    18
         IF YOU OPPOSE the motion, you must file your written response with the Court Clerk NOT LATER THAN THE
    19

    20   RESPONSE DATE, which is July 04, 2019.

    21       IF NO RESPONSE IS TIMELY FILED, the Court may, in its discretion, GRANT THE MOTION PRIOR TO
    22
         THE HEARING WITHOUT FURTHER NOTICE, and strike the hearing.
    23

    24

    25                      Date: May 30, 2019

    26                                                                    /s/Jason Wilson-Aguilar
                                                                          Jason Wilson-Aguilar, WSBA #33582
    27                                                                    Chapter 13 Trustee
    28


                                                                               Chapter 13 Bankruptcy Trustee
CM160     NOTICE OF TRUSTEE'S MOTION TO DISMISS CASE                             600 University St. #1300
ams       AND HEARING                                                               Seattle,WA 98101
                                                                                     (206) 624-5124
                                                                      Judge: Christopher M. Alston
                                                                      Chapter: 13
    1                                                                 Hearing Date: July 11, 2019
                                                                      Hearing Time: 9:30 am
    2                                                                 Hearing Location: Judge Alston's Courtroom
                                                                                          700 Stewart St #7206
    3                                                                                     Seattle,WA 98101-8101
    4
                                                                      Response Date: July 04, 2019
    5
                                    IN THE UNITED STATES BANKRUPTCY COURT
    6                         FOR THE WESTERN DISTRICT OF WASHINGTON AT SEATTLE

    7    In Re:                                                       IN CHAPTER 13 PROCEEDING
                                                                      NO. 19-11173
    8    TERRI ANN HOEFS,
                                                                      TRUSTEE'S MOTION TO DISMISS CASE
    9
                                              Debtor.
    10

    11      The Trustee moves to dismiss this case pursuant to 11 U.S.C. § 1307(c):

    12      The debtor filed a plan on March 30, 2019 (ECF No. 2).
    13
             The debtor's case was filed on March 30, 2019 (ECF No. 1).         1) Reliable Credit Association filed a secured
    14
         claim (ECF Claim No. 3) related to the debtor’s 2006 Buick Rendezvous vehicle. The debtor needs to amend the
    15
         plan to provide for payment of this vehicle through the plan (i.e. the Trustee shall make the vehicle payments from the
    16

    17   debtor’s plan payments). Local Bankr. R. 3015-1(j). The debtor will need to increase the plan payment accordingly

    18
         for feasibility.   2) Based on the debtor’s testimony, there is a secured lien related to a down payment assistance
    19
         loan that encumbers the debtor’s real property located at 19476 SE 266th Street, Covington, WA 98042. Based on
    20
         the debtor’s testimony, the loan amount was for approximately $10,000.00, and the lien is held by Servisolutions.
    21

    22   The debtor needs to amend Schedule D to disclose this secured lien, and needs to amend the plan to provide for

    23
         treatment of this lien.   3) Based on the debtor’s testimony, the debtor is delinquent on homeowners’ association
    24
         dues related to the 19476 SE 266th Street property. The debtor needs to amend Schedule D to disclose the HOA
    25
         entity and the amount owed to this creditor, and needs to file a proof of service verifying that this creditor received
    26

    27   notice of the debtor’s bankruptcy case filing.   4) The debtor needs to amend the plan to provide for payment of the

    28


                                                                                        Chapter 13 Bankruptcy Trustee
CM160     TRUSTEE'S MOTION TO DISMISS CASE - 1                                            600 University St. #1300
ams                                                                                          Seattle,WA 98101
                                                                                              (206) 624-5124
         ongoing HOA dues and HOA arrears through the plan (i.e. the Trustee shall make the HOA payments from the

    1    debtor’s plan payments). Local Bankr. R. 3015-1(j).      5) Based on the changes that will need to be made to the

    2    debtor’s amended plan, the debtor will need to note the amended plan for hearing and file a proof of service showing
    3
         that creditors received notice of the debtor’s amended plan.     The Trustee reserves the right to assert additional
    4
         bases for this motion. If the debtor fails to address the issues raised in the Trustee’s Objection and Motion to
    5

    6    Dismiss, the case should be dismissed.

    7
            THE TRUSTEE REQUESTS that the Court dismiss this case.
    8

    9                          Dated: May 30, 2019
                                                                              /s/ Jason Wilson-Aguilar
    10                                                                        Jason Wilson-Aguilar, WSBA #33582
                                                                              Chapter 13 Trustee
    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27

    28


                                                                                      Chapter 13 Bankruptcy Trustee
CM160     TRUSTEE'S MOTION TO DISMISS CASE - 2                                          600 University St. #1300
ams                                                                                        Seattle,WA 98101
                                                                                            (206) 624-5124
    1

    2

    3

    4

    5

    6

    7

    8

    9

    10                             IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE WESTERN DISTRICT OF WASHINGTON AT SEATTLE
    11

    12   In Re:                                                       IN CHAPTER 13 PROCEEDING
                                                                      NO. 19-11173
    13   TERRI ANN HOEFS,
                                                                      Proposed
    14                                                                ORDER DISMISSING CASE
                                             Debtor.
    15
             THIS MATTER having come before the Court on the Chapter 13 Trustee's Motion to Dismiss Case, and the
    16

    17   Court having reviewed and considered the motion, records and files in this case, it is

    18       ORDERED that this case is dismissed.
    19
                                                          / / /End of Order/ / /
    20

    21

    22
       Presented by:
       /s/Jason Wilson-Aguilar
    23 Jason Wilson-Aguilar, WSBA #33582
       Chapter 13 Bankruptcy Trustee
    24
       600 University St. #1300
    25 Seattle,WA 98101
       (206) 624-5124
    26

    27

    28


                                                                                         Chapter 13 Bankruptcy Trustee
CM160     ORDER DISMISSING CASE                                                            600 University St. #1300
ams                                                                                           Seattle,WA 98101
                                                                                               (206) 624-5124
